[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PETITIONER PRINCE ALEXANDER'S MOTION TO WITHDRAW PETITION FOR HABEAS CORPUS WITHOUT PREJUDICE
In the above entitled petition for writ of habeas corpus, the petitioner, Prince Alexander, sought a new trial on the grounds of ineffective assistance of trial counsel for, inter alia, the failure to call a crucial witness. Petitioner, through his counsel and investigator, have attempted to locate this witness without success. Recognizing that there was little likelihood of success in this matter without securing the testimony of the witness, counsel, with the permission of the petitioner, seeks to withdraw this petition without prejudice to his bringing a new petition sometime in the future. The State objects to the withdrawal unless it is withdrawn with prejudice.
Counsel and his investigator diligently sought to locate the witness without success. Accordingly, the motion to withdraw the petition is hereby granted, with the right of the petitioner to seek sometime in the future a writ of habeas corpus on the same grounds as those set forth in this petition.
Berdon, Judge Trial Referee CT Page 4057